Citation Nr: 1119932	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from December 1967 to December 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2002 and August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In August 2007 and November 2009, the Board remanded the claim for further development.  

The issue of entitlement to an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A stressor supporting the diagnosis of PTSD has not been corroborated

2.  The appellant has not provided information sufficient to request stressor verification from the U.S. Army and Joint Services Records Research Center (JSRRC) or from alternative sources.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2003 letter, the RO notified the appellant of the evidence needed to substantiate his claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In a March 2006 letter he was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim.  

The Veteran's claim for PTSD is based in part on an alleged personal assault.  The Board notes that, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in VA's adjudication manual, which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).

In this case, the appellant was notified by VA in a letter in December 2009 that he could obtain alternative sources of information to support his claim.  There is no indication in the record, that the alleged assault in service was contemporaneously reported to any source that would have reduced the account to writing.  Consequently, there are no formal records of the incident which could be obtained.

Some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a March 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the appellant's service treatment records (STRs), service personnel records, and all of the identified post-service VA treatment records.  The RO also attempted corroboration of the appellant's stressors and certified that the appellant had not provided sufficient detail to attempt further verification. The Board adds that, for reasons discussed below, the appellant's account of his stressors is not credible.  Accordingly, no further attempt at verification is necessary.

The appellant was also afforded a VA examination.  The examination was adequate in that it was based on a review of the claim file, an interview and examination of the appellant, specific findings were provided, an opinion was rendered and reasons for the opinion were provided.  The Board is not aware of any additional information which may be outstanding in the present case.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for PTSD is thus ready to be considered on the merits.

Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in- service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f).

The Board finds that the appellant did not engage in combat with the enemy for purposes of 38 U.S.C.A. § 1154.  Indeed, the reported stressors do not involve combat.  Therefore, the combat rule regarding acceptance of lay or other evidence alone to establish the occurrence of an alleged stressor, does not apply.  Therefore, the record must contain service records or other corroborative evidence which corroborates the occurrence of the claimed stressor.

The appellant's stressors include the following:

During basic training from December 1967 to March 1968 at a training exercise someone placed a pipe around his neck in a choke hold until he passed out.  When he woke up, the corpsman told him they thought he was dead.  Since then, he cannot remember dreams.  He has alleged his thyroid was injured in the incident.  

He also reported that while in training at Student Unit, MAD, NATCC in Memphis, TN from May 1968 to September 1968, it was the routine that the three smallest soldiers would take care of the drill instructor's quarters.  He alleges that the drill instructor stuck his head in the toilet and flushed it.  Another time the drill instructor put 120 men in the showers to do physical training exercises, specifically squat thrusts for an hour.  He also alleges there was a breathing exercise in which there was a trash can filled with water and their heads would be pushed down into the water and they would have to hold their breath.  He also alleges that they would be stuck with a needle in their finger in order to teach them to be calm when they fired their weapons.  

Another time, he was on base and he waved at another Marine that he knew with his fingers in a peace sign.  He alleges that two sergeants who were nearby witnessed him waving at the other Marine and felt that he was giving the sign for marijuana.  He alleges that the two sergeants then spoke with him and told him they wanted him to sell them marijuana.  He told them he did not know what they were talking about and that night they came into his room while he was asleep and put a knife to his throat to threaten him not to tell anybody about the incident.  

The appellant was afforded a VA examination in February 2010.  PTSD, by history, was diagnosed.  The examiner based the diagnosis of PTSD on the alleged stressor of being attacked at night by two sergeants who put a knife to his throat.  

The Board notes that the appellant's stressors have not been corroborated.  Indeed, service treatment records are completely silent for any injury to the thyroid or any other injury which would corroborate the claimed incidents.   Although he reported that he has had a thyroid disorder since 1968, the separation examination disclosed that the endocrine system was normal.  We find his recounting inconsistent with the more probative evidence and his recounting of the claimed incident to be not credible.  

Additionally, service personnel records are silent for any reports of the incidents.  Moreover, the appellant, in a VA Form 9 of May 2004, stated that the incidents were not reported.  We also note that his periodic evaluations during service did not significantly change.  Additionally, in a December 2009 letter, the appellant was informed of alternative forms of evidence which may be used to corroborate the claimed stressors, such as lay statements, records from law enforcement agencies, statements from family members and statements from fellow servicemembers or clergy.  The appellant did not reply to the letter and did not provide any alternative form of evidence which could be used to corroborate the claimed stressors.  The appellant's descriptions of his stressors are vague and lacking in any significant detail that would permit corroboration.  Anecdotal experiences of this type simply cannot be verified independently.  Cohen, 10 Vet. App. at 134 ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").  The appellant has not identified any other stressor that could be independently verified.  The Board further notes that the appellant has not submitted any statements from former service comrades, nor has he submitted or identified any other evidence that would corroborate the occurrence of any claimed in-service stressful experience.  In February 2011, the RO submitted a Formal Finding of lack of information required to corroborate stressors associated with a claim for PTSD.  As noted, the appellant was provided an opportunity to provide alternate forms of evidence to corroborate the stressors and he did not provide said evidence.  Therefore, no further attempt to verify the claimed stressors is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  

Accordingly, while the appellant has been diagnosed with PTSD, such diagnosis was based on an account of an uncorroborated stressors reported by the appellant.  Generally, credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  In reaching this determination the Board has considered the guidance established in Menegassi and have considered the concerns expressed in the dissent.  Here, we do not have a bright line.  Rather, we find that the accounts of the appellant to be not credible and a medical opinion based upon an inaccurate factual premise to be equally inaccurate.  Here, in this case, his recounting to the medical professionals does not qualify as credible supporting evidence or other indicia that the event did in fact occur.  We again note that we have considered all the evidence of record in determining whether there is corroboration.  See, Menegassi v. Shinseki, ---F3d---(April 21, 2011).

In the absence of credible evidence that a claimed in-service stressor occurred the criteria for service connection for PTSD are not met and the claim must be denied. In reaching this conclusion, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lastly, we note the assertion that he did not have a separation examination.  However, the presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.  Here, there is nothing that would establish clear evidence to the contrary and we accept that the government official actually conducted an examination and prepared a separation report. 



ORDER

Service connection for PTSD is denied.  


REMAND


In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.
 
In a Board remand of November 2001 the RO was requested to adjudicate the issues of entitlement to service connection for major depressive disorder and impulse control disorder.  A review of the record shows the RO has not adjudicated these issues.  Therefore, the Board finds that the RO did not comply with the Board's order and unfortunately, the issues must be remanded once again.  

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the issues of entitlement to service connection for major depressive disorder and impulse control disorder and issue a rating decision.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


